Citation Nr: 0526181	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left ankle arthroscopy, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a musculoskeletal 
disability, claimed as disabilities of the shoulders, wrists, 
hips, and knees.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis.

5.  Entitlement to an effective date earlier than August 23, 
2002 for the grant of service connection for depression.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from may 1958 to November 
1958 and from April 1959 to April 1961.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran has filed a claim for 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board finds that an additional examination of the 
veteran's left ankle disability is required.  The most recent 
examination was conducted in December 2001 and the Board 
finds that a new examination is warranted.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should contact the Social 
Security Administration obtain all 
medical and legal documents related to 
the veteran's claim for Social Security 
disability benefits including copies of 
all adjudications.

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the extent of his left ankle 
disability.  The claims folder should be 
made available to the examiner for review 
before examination, and the examiner 
should review the record including the 
report of the December 2001 VA 
examination.  The examiner should conduct 
range of motion testing and all other 
appropriate testing including X-rays if 
needed.  Additionally, the examiner is 
requested to offer an opinion as to the 
functional limitation caused by pain in 
the veteran's left ankle, including 
during flare-ups.   The examiner should 
describe any anatomical changes or 
functional loss, including the inability 
to perform normal working movements with 
normal strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the left ankle.  A 
complete rationale for the opinions given 
should be provided.

3.  Following the above, the RO should 
then readjudicate the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




